Appellee sued appellant, alleging that appellant had been guilty of negligence when causing his horse to serve appellee's mare for hire, with result that the mare was injured and died. Upon appellee rested the burden of proving that the injury *Page 56 
to his mare did result from appellant's lack of ordinary care in managing and controlling the horse in the process of service. Jones v. Darden, 90 Ala. 372, 17 So. 923. The cause having been tried by the court without a jury, the judgment rendered is supported by all the intendments which are indulged to sustain a judgment founded upon the verdict of a jury. Nevertheless, this court, upon due consideration, is of opinion that, not only did the appellee fail to sustain the burden of proof put upon him by the law, but that the great weight of the evidence went to prove that appellant did exercise ordinary care, and therefore that the judgment should be reversed, and a judgment for defendant rendered here.
Reversed and rendered.
ANDERSON, C. J., and GARDNER and BROWN, JJ., concur.